—In a proceeding pursuant to Family Court Act article 4 to recover child support arrears, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Westchester County (Scancarelli, J.), entered June 28, 1994, which, inter alia, after a hearing, found him to be in willful violation of an earlier or*495der of support, and committed him to the Westchester Penitentiary for six months.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record indicates that, contrary to the appellant father’s contention, the Hearing Examiner did not summarily deny his challenge to the service of process in alleged violation of his due process rights.
The appellant’s remaining contentions are without merit. Joy, J. P., Altman, Friedmann and Krausman, JJ., concur.